Woods, J.
— Suit on an account. The appellant Felix answered , claiming a set-off of an account against the appellee, which had been assigned to said appellant by Ari Armstrong, who ivas made a party to answer as to his interest. Reply, general denial, and six years’ statute of limitations.
*281The court gave the following instruction:
“5. So, in this case, you will determine how much, if any, of defendant’s claim accrued within six years prior to September 22d, 1877, when it was set up in this case as a set-off. That is, you may go back six years from the time the account was offered as a set-off here, and any item that the defendant has established to your satisfaction within this six years, he is entitled to a finding for,” etc.
This is palpably erroneous. By section 214 of the code, “A party to any action may plead or reply a set-off or payment to the amount of any cause of action or defence, notwithstanding such set-off or payment is barred by the statute.” We can not declare the rule more plainly or more authoritatively.
Judgment reversed, with costs.